59 N.J. 236 (1971)
281 A.2d 276
IN THE MATTER OF PETITION OF THOMAS F.X. SMITH, MUNICIPAL CLERK OF THE CITY OF JERSEY CITY IN RE: SPECIAL ELECTION OF THE CITY OF JERSEY CITY, PLAINTIFF-RESPONDENT,
v.
FRANCIS X. HAYES, DEFENDANT-APPELLANT.
ANTHONY CARBONE, PLAINTIFF-APPELLANT,
v.
GEORGE F. KUGLER, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued September 13, 1971.
Decided September 13, 1971.
*237 Mr. Francis X. Hayes argued the cause pro se.
Mr. Louis P. Caroselli, Second Assistant Corporation Counsel, argued the cause for respondent, Smith (Mr. James F. Ryan, Corporation Counsel, attorney).
Mr. Arnold Jay Gold argued the cause for appellant, Carbone.
Mr. Alfred L. Nardelli, Deputy Attorney General, argued the cause for respondent, Attorney General (Mr. George F. Kugler, Jr., Attorney General; Mr. Stephen Skillman, Assistant Attorney General, on the brief).
PER CURIAM
These are election matters and because of the inherent time limitations, we heard argument on petitions for certification as if they had been granted. Certification is granted and the matters remanded for further proceedings in accordance herewith.
The single question is whether N.J.S.A. 19:13-7 is arbitrary in its request that the signatures on a nominating petition shall be supported by the affidavits of 5 of the signers that they "saw all the signatures made thereto." No criticism is levelled against the requirement for verification as such but it is insisted that to demand five such affiants serves no public purpose and is therefore unwarranted. We agree. The legitimate statutory objective may be met by a single verification, and the statute will be construed to require such verification and no more. This result brings the statute into harmony with other statutory provisions dealing with the verification of nominating petitions.
Mr. Justice Mountain votes to affirm for the reasons expressed in the opinions of the Appellate Division in these matters. (Smith v. Hayes, 116 N.J. Super. 133, 1971; Carbone v. Kugler, 116 N.J. Super. 130, 1971).
*238 For remandment  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  6.
For affirmance  Justice MOUNTAIN  1.